Citation Nr: 1454458	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-13 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred as a result of treatment at a private medical facility in July 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel





INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972, and from February 1979 to June 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a determination made in August 2013 by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System, in Gainesville, Florida, which denied payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at a private medical facility in Ocala, Florida, in July 2013.  The Veteran's VA claim file has since been transferred to the Veterans Health Administration (VHA) Central Office (CO) in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the Veteran's emergency room treatment, provided by a private medical facility, constituted a medical emergency of such a nature that delay would have been hazardous to life or health.

2.  VA did not authorize the private treatment facility to provide care for which the Veteran would later be reimbursed, nor did VA contract with this facility to provide the treatment in question.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred as a result of treatment at a private medical facility in July 2013, are not met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2014); 38 C.F.R. §§17.1000-17.1008 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties of Notify and Assist

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a).  The VCAA has not yet been found to specifically apply to claims of reimbursement or payment of unauthorized medical expenses.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Moreover, even if VCAA notice requirements were found to be applicable, there has been no indication in this case that the Veteran has been prejudiced by any notice failure, and therefore any failure to notify him is considered to be at most harmless error.  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

Any duty to assist has been fulfilled in this case, as all private medical records relevant to this matter have been obtained, and the Veteran has been provided the opportunity to participate in his appeal.  Though he did not request a formal hearing, the Veteran completed and filed such documents as a Notice of Disagreement and a VA Form 9 (Substantive Appeal).  The Board finds that the available evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran. 

The facts in this appeal are not in dispute, and the issue will be decided as a matter of law.  The legal outcome is dictated by the existing law regardless of notice.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (providing that VCAA notice was not required where there is no reasonable possibility that additional development will aid the Veteran); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (noting that the VCAA was not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim"). 

Payment or Reimbursement of Private Medical Expenses

The Veteran has appealed VA's denial of entitlement to a reimbursement for medical services he received from a private facility in July 2013.  At that time, the Veteran was treated at the Ocala Regional Medical Center in Ocala, Florida, for a "spider bite" to the left forearm.  The Veteran reported that the event occurred one week prior, that he did not see the spider in question, that he popped the sore two days prior, and that the area worsened thereafter.  He denied fever or chills, he was not in acute distress, and his heartbeat was regular in rate and rhythm.  The provider indicated that the abscess was three centimeters in size, pointed, with a black dot in the center.  The wound was incised and drained, then dressed.  The Veteran was discharged to his home, and medication was provided.  

He reported for a second visit one week later.  He denied fever and chills, shortness of breath, chest pain, nausea, vomiting, flank pain, neck pain, myalgias, headache, and lightheadedness.  He was not in distress.  His bandage was removed and the wound was re-dressed.

The Veteran contends the VA should pay for the services rendered in July 2013.  He asserts that he was in so much pain that driving to the VA Medical Center (VAMC) in Gainesville, Florida, was not possible.  The Veteran maintained that the spider was a brown recluse.  As such, he maintains that he genuinely thought it was an emergent situation therefore believes that VA should pay for the medical expenses.

To begin, the Board notes that the Veteran is currently service connected for diabetes, a right leg amputation as the result of diabetes, hypertension, peripheral vascular disease (bilateral feet), peripheral neuropathy (bilateral feet), chondromalacia of the bilateral knees, diabetic retinopathy, infectious hepatitis, a non-displaced fracture of the right fifth toe, and erectile dysfunction.  He is in receipt of a 90 percent combined evaluation, as well as individual unemployability and special monthly compensation due to these disabilities.  As such, the Veteran is authorized to receive medical care at VA facilities.  See 38 U.S.C.A. § 1710.

When seeking medical care at a non-VA facility at the expense of VA, such medical care must be authorized in advance.  See 38 C.F.R. §17.54.  In that situation, VA will contract with the non-VA facility when VA facilities are not capable of furnishing economical hospital care or medical services due to geographical inaccessibility or are not capable of furnishing the care or services required.  See 38 U.S.C.A. § 1703(a).  VA may contract with non-VA facilities for treatment of service-connected disabilities, disabilities for which a veteran was discharged or released from active duty, and disabilities of veterans who receive total disability, permanent in nature, from a service-connected disability.  See id. 

The Veteran has not contended that he obtained authorization from VA for his non-VA medical care.  Instead, the Veteran contended that, to the best of his knowledge, his situation was emergent and required immediate care.  He further indicated that it was not feasible to seek treatment at a VA facility at the time, as he was in extreme pain and the Gainesville VAMC was too far away.  As such, it is undisputed that the Veteran received private medical treatment, without prior authorization from VA, and now requests a reimbursement of those expenses.  Therefore, the Board must conclude that "prior authorization" for the August 2011 private medical treatment in question was not obtained pursuant to 38 C.F.R. §17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703. 

In certain cases, medical expenses incurred by veterans at private facilities, and not previously authorized by VA, may be paid or reimbursed by VA in limited situations where particular statutorily-mandated requirements are met.  Specifically, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations. 

To that end, the Board points out that each of these sections involve emergent care, as the Veteran has claimed in this instance.  Under 38 U.S.C.A. § 1728, VA may pay or reimburse Veterans for payment of medical expenses incurred in non-VA facilities where:  (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service- connected disability; or (D) for any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.  See also 38 C.F.R. § 17.120.  

All three requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  Additionally, the regulations explain that emergency treatment not previously authorized must be rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

As noted, the Veteran suggested in his notice of disagreement that the Gainesville VAMC was too far away, and that he was in great pain.  However, the Board notes that the Veteran's own report indicates that he was bitten an entire week prior to that visit.  To his point that the area worsened after it was "popped," the Board points out that such event took place two days prior.  As such, it is simply unclear as to why the Veteran considered the situation emergent when he finally sought treatment.  Further, it is not clear as to why the Veteran would have been unable to report to the VAMC in Gainesville, given that he waited an entire week to seek medical attention.  As such, the Board believes that a VA facility was reasonably available during that time, and no evidence, aside from the Veteran's contentions, is available to suggest otherwise.

As to the provisions of 38 U.S.C.A. § 1728, there is no probative medical evidence to suggest that the private medical care in dispute was rendered in a medical emergency of such a nature that delay would have been hazardous to life or health.  In fact, VA examiners reviewed the evidence of record in August and September of 2013, each finding that the situation was non-emergent, and that VA facilities were feasibly available.  Each examiner indicated that the denial of reimbursement should be upheld.    

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728 may still qualify for reimbursement under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008, provided a litany of criteria are met.  As noted above, however, there is no evidence to suggest that the Veteran's treatment was the result of an emergent situation, nor is there indication that a VA facility was otherwise unavailable, and therefore a recitation of this lengthy section is not necessary within the context of this decision.  Accordingly, because these requirements are not met, entitlement to reimbursement is not authorized under this provision.  See Melson v. Derwinski, 1 Vet. App. 334 (1991).

Because the Veteran's treatment, despite his contentions and sincere belief, was a non-emergent situation, and because a contract with the non-VA facility was not authorized in advance, the Board finds that payment or reimbursement for private medical expenses incurred in July 2013, at a private medical facility, is not allowed under current VA regulations.  For the reasons and bases discussed, the Veteran's claim fails because of the absence of legal merit or lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board is sympathetic to the Veteran's claim.  The Board is certainly aware that the VA disability system is at times a daunting and lengthy process.  That the Veteran would seek care close to his home is also understandable, especially given his belief that the situation, at least initially, was emergent.  However, the Board is bound by the law and without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104.  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Here, because the Veteran did not receive authorization for private care prior to his treatment, a point which is not contested, reimbursement for unauthorized medical expenses incurred as a result of treatment at a private medical facility in July 2013 is denied.


ORDER

Payment or reimbursement for unauthorized medical expenses incurred as a result of treatment at a private medical facility in July 2013 is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


